Title: From Benjamin Franklin to Charles Norris, 2 April 1757
From: Franklin, Benjamin
To: Norris, Charles


I.N.
Dear Sir
Saturday Afternoon [April 2, 1757]
The enclos’d Account was settled by the late Commissioners, on which there is due to me £26 17s. 10d. It will oblige me, if without Inconvenience you can advance me the Money. The new Commissioners will at any time sign an Order for it; I am Yours affectionately
B Franklin
To Charles Norris Esqr.


[In the margin:]


26.
17.
10
B Franklin


90.
  12.
  0
Wm. Franklin.


117.
9.
10




 
Addressed: To / Chas Norris Esqr
Endorsed: B Franklins request to pay £27 17s. 10d. Comrs Order for Guns furnishd the Province. &c. April. 2d. 1757
Per £1000 Entered
